By the Court, Ringo, C. J. Is (his a final judgment, or final decision of the cause, to which a writ of error will lie? The law in our opinion, does not so regard it. Because it neither in form nor effect dismisses the parties from the court, discharges them from the action, or concludes their rights in respect to the subject matter in controversy in the case; and no proceeding in court, not attended with at least one of these consequences, can, in our opinion, be considered as embraced by the law allowing “writs of error upon any final judgment or decision of any circuit court.” And the plaintiffs, if they intended to abide by their demurrer to the defendant’s pleas, should, when the judgment thereupon was given against them, have insisted upon having a final judgment in the cause; so that the appellate power of the supreme court could be exercised over the case. For, it is only to cases in which such final judgment or decision appears by the record to have been made, that the appellate jurisdiction of this court, in common law proceedings at least, extends. Consequently, as from the transcript before us, no final adjudication of the circuit court, upon the matters in controversy between the parties, appears to have been made, the case must be regarded as still pending for such adjudication in that court; and therefore, as this court has no jurisdiction over it, until such final adjudication is there made, this writ of error must be dismissed. Writ dismissed.